ORDER

PER CURIAM.
The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in Shinseki v. Sanders, — U.S. -, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate issued on October 31, 2007, is hereby recalled and the appeal is reinstated.
(2) The Supreme Court of the United States vacated this court’s judgment and directed us to remand the case to the United States Court of Appeals for Veterans Claims. Accordingly, we hereby remand the case to the United States Court of Appeals for Veterans Claims so that it may determine whether reconsideration of its decision is necessary in light of the Supreme Court’s opinion.